DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on March 9, 2021, the objections to the drawings, specifications and the 112(b) rejections in the previous office action (dated 12/09/2020), are hereby withdrawn.  
Claim 1 is/are allowable. Claim 6 was previously withdrawn from consideration as a result of a lack of unity requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the lack of unity requirement between inventions Groups I and II, as set forth in the Office action mailed on August 5, 2020, is hereby withdrawn.
	Claim 6 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Therefore, claims 1-10 have been amended and currently pending.


Drawings
The drawings were received on March 9, 2021.  These drawings are acceptable.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Randy M. Braegger on March 10, 2021.
The application has been amended as follows: 
In claim 4, Ln. 13-14, the phrase, “…an inner circumferential surface of the skirt portion…” has been change to “…[[an]]the inner circumferential surface of the skirt portion…”
In claim 4, Ln. 16, the phrase, “…an inner diameter…” has been change to “…[[an]]the inner diameter…”
In claim 5, Ln. 4-5, the phrase, “…the inner circumference of the tubular portion…” has been change to “…the inner [[circumference]]circumferential portion of the tubular portion…”
In claim 7, Ln. 16, the phrase, “…an inner diameter…” has been change to “…[[an]]the inner diameter…”
In claim 9, Ln. 16, the phrase, “…an inner diameter…” has been change to “…[[an]]the inner diameter…”


Allowable Subject Matter
Claims 1-10 is/are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 6 (respectively), none of the prior art (of record) expressly teaches the first curved surface 
reinforcing fibers are provided at a portion of the second curved surface portion in a vicinity of an outer circumferential end of the skirt portion via the adhesive expelled from between the inner circumferential surface of the skirt portion and the first curved surface portion radially outward of the skirt portion; and 
the adhesive expelled and the reinforcing fibers constitute a reinforcing member for connecting an outer circumferential surface of the skirt portion and the second curved surface portion of the inner liner in a continuous manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736